Schneider, J.,
dissenting. I have attempted to show in my dissenting opinion in Philada Home Fund v. Board of Tax Appeals, 5 Ohio St. 2d 135, at page 140, that neither the Constitution of Ohio nor the legislative enactments pursuant thereto require that the property here involved be used for charitable *182purposes to the exclusion of all other uses, so as to qualify it for tax exemption, unless Article I of the Constitution of Ohio is transgressed.
The constitutional question has not been raised by the appellees, and it is clear that the use of the property is not such as would support a conclusion that it is in competition with other dwelling units in the mainstream of the real estate market.
Taft, C. J., and O’Neill, J., concur in the foregoing dissenting opinion.